Napton, Judge,
delivered the opinion of the court.
Upon the case agreed our opinion is that the defendant was entitled to judgment.
We do not see how the contract made with the New York company is to bind the Alton and St. Louis Railroad Company without showing some privity between these corporations .or a knowledge of the contract on the part of the Alton and St. Louis company. No such.-ta±sd±gJ^-sh.o-w-iUr--nojnis it. ^metencled that the companies at this end of the route were apprised _ of any special agreement about the__ freight. The cases of Fitch & Gilbert v. Newberry, 1 Dougl. Mich., and Robinson v. Baker, 5 Cush. 137, are not applicable. The Illinois Railroad Company received the omnibus in the usual *21course of trade from the Michigan company, and paid the freight due at Joliet, as the Michigan company had paid what was due at Buffalo. The omnibus was transported by the route desired and directed -by the plaintiffs and indicated by the bills of lading. These transportation companies received the omnibus from the New York Railroad Company, who were authorized to give it this destination. It is not the case of goods shipped on a different line from that directed by the owner or sent to points not authorized.
It is manifest that if we hold the carriers at this end of the route not entitled to their freight because of a contract made by the carriers at the eastern terminus, of which they had no knowledge, great injustice is done to the carriers here, and still greater injury inflicted upon consignees. The candors must protect themselves by requiring freight in advance, contrary to what has been found in this case to be the established custom.
What may be the proper construction of the bill of lading forwarded to the plaintiffs here by the New York Central Railroad Company is not material to be determined. If the meaning of it be as intended by the plaintiffs, the New York company is of course responsible ; but this is no reason why defendants should lose their lien. If any arrangement or understanding existed nmong these corporations relative to through transportation, the rule would be different.
Judge Scott concurring, the judgment is reversed ; Judge Richardson not sitting, having been of counsel.